Citation Nr: 1611623	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to August 1, 2007, an evaluation in excess of 10 percent from August 1, 2007, to July 6, 2015, to include restoration of a 20 percent rating, and in excess of 40 percent thereafter for right lower extremity radiculopathy.

2.  Entitlement to an evaluation in excess of 20 percent prior to August 1, 2007, an evaluation in excess of 10 percent from August 1, 2007, to July 6, 2015, to include restoration of a 20 percent rating, and in excess of 40 percent thereafter for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion

	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran service on active duty from May 1963 to June 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that reduced the evaluations for radiculopathy involving each lower extremity from 20 percent to noncompensable, effective August 1, 2007.  

While the claims were pending, the RO issued a decision in January 2011 increasing the ratings for radiculopathy involving each lower extremity from 0 to 10 percent, effective August 1, 2007.  

In October 2011, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of the proceeding is associated of record.

When this case was last before the Board in April 2015, it was remanded for additional development and adjudicative action.  In a July 2015 rating decision, the ratings were increased to 40 percent, effective July 6, 2015.  This did not satisfy the Veteran's appeal.  Therefore, the case has been returned to the Board for further appellate action.

The Board notes that the Veteran testified he was unemployable due to his service-connected low back disability with bilateral radiculopathy.  According to the VA General Counsel, the question of entitlement to a total disability evaluation based upon individual unemployability (TDIU) may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 14.507 (2015).

In this case, the Veteran is claiming to be unemployable due to the service-connected low back disability, right lower extremity radiculopathy, and left lower extremity radiculopathy.  He is not seeking a higher rating for the low back disability in this appeal.  Therefore, the Board does not have jurisdiction over the TDIU issue and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System


FINDINGS OF FACT

1.  A comparison of the evidence upon which 20 percent disability ratings were awarded with the evidence reviewed in connection with the ratings reduction to 0 percent, and then 10 percent, does not reflect improvement in the Veteran's service-connected bilateral lower extremity radiculopathy.
 
2.  The reduction of the Veteran's disability ratings for radiculopathy involving each lower extremity from 20 percent to noncompensable, later increased to 10 percent, effective August 1, 2007, was not based on a VA examination showing material improvement under the ordinary conditions of life.

3.  Prior to October 25, 2011, the radiculopathy involving each lower extremity more nearly approximated moderate incomplete paralysis of the sciatic nerves than moderately severe incomplete paralysis of the nerves.

4.  Beginning October 25, 2011, the Veteran's radiculopathy involving each lower extremity has more nearly approximated moderately severe incomplete paralysis of the sciatic nerves than severe incomplete paralysis of the nerves.


CONCLUSIONS OF LAW

1.  The 20 percent disability ratings for radiculopathy involving each lower extremity were not properly reduced to 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for evaluations in excess of 20 percent for radiculopathy involving each lower extremity prior to October 25, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4,124a, Diagnostic Code 8520 (2015).

3.  The criteria for 40 percent evaluations, but no higher, for radiculopathy involving each lower extremity beginning October 25, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4,124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the Veteran's claims to restore 20 percent evaluations for right and left leg radiculopathy effective August 1, 2007, the Board notes that, pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2015). 

A copy of a rating decision proposing to reduce the rating for the Veteran's radiculopathy involving each lower extremity from 20 percent disabling to noncompensable was sent to the Veteran in October 2006.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level and that he could request a predetermination hearing.  In response, the Veteran submitted a statement in January 2007, which indicates that he did not believe the rating should be reduced.  A hearing was not requested at that time.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's right and left leg radiculopathy was procedurally in accordance with the provisions of 38 C.F.R. § 3.105. 

With regard to the Veteran's related claims for increased evaluations for radiculopathy involving each lower extremity the record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claims in a letter sent in August 2004, prior to the initial adjudication of the claims.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  In addition, the Veteran was afforded VA examinations in October 2006, May 2010, and August 2012.  Pursuant to the Board's April 2015 remand directive, the Veteran was afforded an additional VA examination in July 2015 that the Board finds adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The July 2015 VA examiner provided an opinion concerning the current severity of the bilateral radiculopathy that addressed the applicable rating criteria.  Therefore, the Board finds that there has been substantial compliance with the April 2015 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Restoration of 20 Percent Evaluations 

In this case, the Veteran disagrees with a May 2007 rating decision that reduced the ratings for the radiculopathy involving each lower extremity from 20 percent disabling to noncompensable, effective August 1, 2007.  The Board notes that a January 2011 rating decision increased the Veteran's evaluations to 10 percent disabling, effective August 1, 2007, but that the increase did not satisfy the Veteran's claim.  He contends that symptoms associated with his disability have not improved and that the reductions were not warranted.  

The Board notes that the 20 percent ratings for radiculopathy involving each lower extremity were in effect since June 25, 2003.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 pertaining to stabilized ratings are not applicable.  See 38 C.F.R. § 3.344(c) (reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in rating).

The Veteran's disability is evaluated under Diagnostic Code 8520 for diseases of the peripheral nerves, sciatic nerve.  Under that diagnostic code, a 40 percent evaluation is warranted for moderately severe incomplete paralysis, a 20 percent evaluation is warranted for moderate incomplete paralysis, and a 10 percent evaluation is warranted for mild incomplete paralysis.   38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board notes that the primary basis for the 20 percent ratings for the Veteran's radiculopathy involving each lower extremity was a July 2003 VA examination report.  Reported symptoms included radiating pain down the Veteran's thighs to his knees, numbness, decreased muscle strength, and difficulty sitting for prolonged periods. The examiner found normal posture and gait, negative straight leg raising, decreased motor function, decreased sensation to light touch on the lateral thighs and lower legs, and 1+ reflexes at the ankles and knees. 

The RO's basis for the reduction was primarily an October 2006 VA examination report.  The Veteran reported symptoms of stiffness, weakness, radiating pain that was crushing, squeezing, and sharp, and caused difficulty with prolonged walking, standing, or bending at the waist.  The examiner noted normal posture and gait and no objective evidence of intervertebral disc syndrome (IVDS) with nerve root involvement, no radiation of pain, negative straight leg raising, normal motor and sensory function, and 2+ deep tendon reflexes at the knees and ankles.  

In consideration of this information, the Board finds that a comparison of the evidence upon which the 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect sufficient improvement to warrant the reductions.  Although the examiner opined that there was no objective evidence of IVDS with nerve root involvement at the October 2006 VA examination, the absence of objective evidence of sciatica on one occasion does satisfactorily establish that the overall disability level had improved.  The Veteran continued to report symptoms warranting a 20 percent rating at the time of the reduction.  See 38 C.F.R. § 4.104, Diagnostic Code 8620.  Thus, based upon the evidence of record, the Board finds that restoration of the 20 percent ratings for the radiculopathy involving each lower extremity is warranted effective August 1, 2007.

Increased Rating Claims

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's radiculopathy involving each lower extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent evaluation is appropriate for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis, a 20 percent evaluation is warranted for moderate incomplete paralysis, and a 10 percent evaluation is warranted for mild incomplete paralysis.   38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Diagnostic Codes 8620 and 8720 are Diagnostic Codes that apply to neuritis and neuralgia of the sciatic nerve.  The schedular criteria are the same as those for Diagnostic Code 8520 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2015).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

The Veteran was granted service connection and a 20 percent rating for radiculopathy involving each lower extremity, effective June 25, 2003.  In October 2006, the Veteran was scheduled for a periodic examination to reevaluate the severity of his symptoms.  In the May 2007 rating decision on appeal, the ratings were reduced to 0 percent disabling, effective August 1, 2007.  During the pendency of the claim, the ratings were increased to 10 percent, effective August 1, 2007, and 40 percent, effective July 6, 2015.  As discussed above, the Board has determined that restoration of the 20 percent evaluations, effective August 1, 2007, is warranted.  Therefore, the Board will consider whether the disabilities warrant evaluations in excess of 20 percent prior to July 6, 2015, and in excess of 40 percent thereafter.


Period Prior to October 25, 2011

For the reasons explained below, the Board has determined that ratings in excess of 20 percent are not warranted for the period prior to October 25, 2011.

A Social Security Administration (SSA) disability determination indicates the Veteran was found to be disabled since June 2000 due to a primary diagnosis of disorders of muscle, ligament, and fascia.

In an October 2006 VA examination, the Veteran reported symptoms of stiffness, weakness, and constant low back pain that traveled down the legs and affected his ability to stand, walk, or bend from the waist.  The examiner noted normal gait and posture, no assistive device for ambulation, and that he did not appreciate intervertebral disc syndrome (IVDS) with nerve root involvement upon examination.  The examiner further found lower lumbar spasms, tenderness, negative straight leg raise testing, normal motor and sensory function, and normal deep tendon reflexes at the knees and ankles.

A May 2007 private treatment record notes the Veteran's deep tendon reflexes were normal in the knees and ankles and that vibration sensation was absent at the tips of his toes, but present in the tops of his toes, ankles, and feet.

In a May 2010 VA examination, the Veteran reported symptoms of constant tingling, numbness, abnormal sensation, pain, anesthesia, and weakness that impaired his ability to walk for prolonged periods or conduct daily activities.  The examiner found normal motor function, abnormal sensory function at the thighs, lower lateral legs, and feet to pinprick, pain, and touch, but normal temperature, vibration, and position sensation, with 2+ reflexes at the knees and ankles, and neuralgia.  The examiner diagnosed bilateral IVDS with sciatic nerve involvement and objective factors of dulled sensory response consistent with a mild radicular pain pattern.

The foregoing evidence shows that the nerve involvement is wholly sensory and the symptoms do not more closely resemble moderately severe neuralgia or moderately severe incomplete paralysis of the ulnar nerve.  The Veteran's bilateral radiculopathy manifested as tingling, numbness, pain, and decreased pin prick, pain, and touch sensation at the thighs, lower lateral legs, and feet.  There is no complete absence of pin prick, or light touch sensation in the knees and ankles, and testing demonstrated no loss of strength with normal gait and posture.  At worst, a May 2010 VA examination assessed the Veteran's condition as abnormal sensory function, neuralgia, and dulled sensory response consistent with mild radicular pain pattern and a May 2007 private treatment record found absent vibration sensation at the tips of the toes.  The Board concludes that this more nearly approximates the criteria for moderate impairment.

Period Beginning October 25, 2011

Beginning October 25, 2011, the Board finds that the radiculopathy involving each lower extremity warrants a 40 percent evaluation, but no higher.

At an October 2011 Board hearing, the Veteran contended that his bilateral radiculopathy had increased in severity.  The Veteran reported that he was unable to walk to his mailbox, could not participate in recreational activities, experienced constant, throbbing pain, and that his legs were visibly smaller due to lost muscle tone.

In response to the June 2012 Board remand, the Veteran was afforded a VA examination in August 2012.  The examiner found the symptoms of bilateral leg radiculopathy included constant moderate pain and intermittent severe pain in the lower extremities, decreased sensation in the thighs and knees, 4/5 strength for bilateral knee extension, ankle planter flexion and dorsiflexion, 1+ deep tendon reflexes at the knees and ankles, and a mildly antalgic gait with slight limp, "most likely due to his low back degeneration and bilateral radiculopathy."  The examiner opined that the Veteran's symptoms of absent sensation for light touch in the lower legs, ankles, feet, and toes and trophic changes of hair loss and smooth, shiny skin of the distal lower legs were most likely due to diabetic neuropathy and that current lumbosacral X-ray findings appeared to be worse than an X-ray findings in October 2011.  Finally, the examiner reported that the Veteran's bilateral lower extremity nerves were all normal, with no level of paralysis noted.

An October 2012 private treatment record notes the Veteran moved his joints well, had normal muscle strength, decreased vibration sensation in his toes, normal sensation in the ankles, and normal deep tendon reflexes bilaterally.

Pursuant to an April 2015 Board remand directive, the Veteran was afforded another VA examination in July 2015 where he reported symptoms of constant, moderate pain; severe, intermittent pain; moderate paresthesias; and moderate numbness of the legs.  The examiner found normal muscle strength bilaterally, 1+ deep tendon reflexes at the ankles, decreased light touch sensation at the upper anterior thighs and knees, and absent light touch sensation at the lower legs, ankles, and feet.  The examiner further noted the Veteran had slight limp and mildly antalgic gait and opined that the Veteran had moderately severe incomplete paralysis of both sciatic nerves.

The Board concludes that the Veteran's service-connected bilateral radiculopathy has more nearly approximated moderately severe incomplete paralysis beginning October 25, 2011, the date that the Veteran alleged that his symptoms had worsened at a Board hearing.  The record reflects that the Veteran developed constant moderate pain, intermittent severe pain, paresthesias, and numbness, decreased or absent light touch sensation in the thighs, knees, ankles, and feet, decreased knee and ankle strength, and decreased deep tendon reflexes at the ankles.  The July 2015 VA examiner determined the Veteran had constant moderate pain, severe intermittent pain, moderate paresthesias, and moderate numbness of the legs.  

A higher rating is not warranted because the impairment does not more nearly approximate severe incomplete paralysis with marked muscular atrophy or complete paralysis of the sciatic nerves.  Although the Veteran testified that he had decreased muscle tone in the thighs, the medical evidence, including VA examination reports, does not show that he was found to have marked muscular atrophy at any point during the period of the claims.  Moreover, there are no symptoms of record compatible with complete paralysis of the sciatic nerve.  The evidence shows no complaints or findings for foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  At most, the bilateral sciatica is manifested by weakness, moderate paresthesia, persistent pain, and numbness.  The Board finds that the records from the Veteran's private treatment and VA treatment records support a finding that 40 percent ratings, but not higher, are warranted beginning October 25, 2011.  

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the bilateral radiculopathy, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, numbness, paresthesia, weakness, and functional limitations are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 40 percent schedular rating is warranted for the period beginning October 25, 2011.





ORDER

The Board having determined that the radiculopathy involving the Veteran's right lower extremity warrants a 20 percent rating, but not higher, for the period on appeal prior to October 25, 2011, and a 40 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria governing awards of monetary benefits.

The Board having determined that the radiculopathy involving the Veteran's left lower extremity warrants a 20 percent rating, but not higher, for the period on appeal prior to October 25, 2011, and a 40 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria governing awards of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


